Citation Nr: 1024212	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, status post C5-C6 and C6-C7 
fusion.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, status post fixation with rods.  

3.  Entitlement to service connection for asthma (also 
claimed as breathing problems).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The Board notes that the November 2007 rating decision, in 
pertinent part, declined to reopen a previously disallowed 
claim for service connection for dysthymic disorder, having 
determined that new and material evidence had not been 
received.  The Veteran initiated an appeal as to this issue, 
and a statement of the case (SOC) was issued in January 2008.  
As the Veteran did not respond with a timely substantive 
appeal concerning this issue, the issue is not before the 
Board.

The issues of an increased rating for diabetes mellitus and 
petition to reopen the claim for service connection for a 
mental disorder have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See Statement in Support of Claim, January 2009.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issue of service connection for asthma is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In a January 2008 statement, the Veteran expressed his desire 
to withdraw from appellate review his claims for service 
connection for degenerative disc disease of the cervical 
spine and degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to service 
connection for degenerative disc disease of the cervical 
spine have been met. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2009).

2.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  38 
C.F.R. § 20.204 (2009).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).

In the November 2007 rating action in the present case, the 
RO denied service connection for degenerative disc disease of 
the cervical spine and degenerative disc disease of the 
lumbar spine.  Thereafter, the Veteran perfected a timely 
appeal with respect to the denial of these service connection 
claims.

In a January 2008 statement, the Veteran withdrew from 
appellate review his claims for service connection for 
cervical spine and lumbar spine disabilities.  In view of the 
Veteran's expressed desires, the Board concludes that further 
action with regard to these issues is not appropriate.  The 
Board does not have jurisdiction over these withdrawn claims.  
As such, the issues are dismissed.




ORDER

The issue of entitlement to service connection for 
degenerative disc disease of the cervical spine, status post 
C5-C6 and C6-C7 fusion, is dismissed.  

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine, status post 
fixation with rods, is dismissed.  


REMAND

For the reasons set forth below, the Board finds that a 
remand of the remaining issue on appeal is necessary.  The 
Board regrets the delay that will ensue as a result of this 
remand but finds that the additional development requested 
herein is necessary prior to a final decision on the 
Veteran's claim for service connection for asthma.

In a June 2009 statement, the Veteran, through his 
representative, advised VA that he was having surgery and 
requested that additional medical records from the VAMC in 
Minneapolis be obtained in support of his current appeal.  
The Board observes that the most recent VA medical records in 
the claims file are from August 2008.  As the Veteran has 
identified subsequent medical records that he believes are 
relevant to the remaining issue on appeal, the Board finds it 
necessary to remand this issue to obtain the additional 
medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of 
treatment, to include surgery, that the 
Veteran may have received for asthma and 
any other respiratory problems at the 
Minneapolis VAMC (or any other VA 
facility) from August 2008 to present.  
Associate all such documents (which are 
not duplicates of records already 
contained in the claims file) with the 
claims file.
2.  Following completion of the above, 
the issue of service connection for 
asthma should be readjudicated on the 
merits.  If the decision remains adverse, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


